 



Exhibit 10.1
TELEFLEX INCORPORATED
155 South Limerick Road
Limerick, PA 19468
July 31, 2006
Mr. John J. Sickler
155 South Limerick Road
Limerick, PA 19468
     We are pleased to confirm this amended and restated agreement, effective as
of March 7, 2005, with you respecting your continuing employment, service as a
consultant following your retirement and other related matters.
     1. Employment and Responsibilities. Subject to the terms of this Agreement,
during the Term (defined in Section 3) you will continue to be employed by
Teleflex Incorporated (the “Company”) as Vice Chairman, or in such other
capacity as the Board of Directors may determine from time to time with your
consent. You will faithfully perform such duties and responsibilities,
consistent with your position as a senior executive officer, as may be assigned
to you by the Board of Directors or by the Chief Executive Officer of the
Company, to whom you will report directly. During the Term you will devote your
full time and attention to the affairs of the Company and will not, directly or
indirectly, accept any other employment or otherwise engage in any other
business activities requiring your personal services, except as the Board of
Directors or the Chief Executive Officer of the Company may approve.
     2. Compensation and Benefits. During the Term you will be paid a base
salary at a rate not less than $440,000 per year and you will be eligible to
participate in all bonus and other compensation plans, and all benefit plans, in
which senior executives of the Company generally are eligible to participate
other than the Long Term Incentive Plan under the Company’s Executive Incentive
Plan.
     3. Termination of Employment. The term of your employment (the “Term”) will
continue pursuant to this Agreement until the first to occur of the following:
(i) the Termination Date, (ii) the Disability Date, or (iii) the date on which
your employment ceases due to your death.
     4. Retirement and Benefits. Upon the Termination Date you will retire from
employment by the Company. During your retirement you will be entitled to
participate in all benefit plans to the extent that such plans provide for your
participation as a retired former employee, and you will be entitled to receive
all your vested benefits under, and pursuant to the terms of, the retirement and
other benefit plans of the Company. Health insurance will be provided to you
during the four (4) years immediately following the Termination Date at the
Company’s expense.

 



--------------------------------------------------------------------------------



 



     5. Consulting Services. During the three (3) years immediately following
the Termination Date (the “Consultancy Period”) you will make yourself available
to serve the Company as an independent consultant, performing such duties and
responsibilities as the Chief Executive Officer of the Company, or such
officer’s delegate, may reasonably request from time to time; provided that:
(i) without your consent, you will not be obliged to provide service on more
than fifteen (15) days in any calendar quarter; (ii) you shall not provide
services to the Company on more than one hundred thirty (130) days in any one
calendar year, and (iii) if you have a Disability during the Consultancy Period,
you shall not be required to provide service beyond that which you are
reasonably capable of providing in light of your Disability.
          During the Consultancy Period, the Company will pay you monthly a
retainer fee (the “Retainer Fee”) at the annual rate equal to the rate of your
base salary in effect immediately before the Termination Date. Notwithstanding
the foregoing, if on the Termination Date you are a Specified Employee (as
defined by Section 409A of the Internal Revenue Code of 1986), then to the
extent required by the Internal Revenue Code, (i) the Company will not commence
making payments of the Retainer Fee to you until six (6) months after the
Termination Date, at which time the entire amount that had been due to you for
the preceding six (6) month period will be paid to you in one (1) lump sum and
the remainder of the Retainer Fee will be payable to you in equal monthly
installments; and (ii) for the first six-month period of health insurance
coverage as specified in paragraph 4 above, you must pay for the cost of this
coverage and, at the end of this six-month period, you will be reimbursed for
the cost of such coverage. In addition, the Company will pay you such
compensation for each day when you provide such consulting services as you and
the Company may agree in writing. Amounts payable to you on account of the
consulting services you actually provide to the Company will not be subject to
the six (6) month payment delay.
     6. Payments in the Event of Death.
          (a) In the event of your death prior to the Termination Date, the
Company will pay your estate an amount equal to three times your base annual
salary in effect on the date of your death, subject to all legally required
withholdings. This sum shall be paid in a lump sum within sixty (60) days of the
date of your death.
          (b) In the event of your death after the Termination Date but during
the Consultancy Period, the Company will pay your estate an amount equal to the
Retainer Fees that would have been paid to you during the remainder of the
Consultancy Period. The Company shall pay this amount in a lump sum within sixty
(60) days of the date of your death.
     7. Restrictive Covenants.
          (a) Non-Competition. During the four (4) years immediately following
the Termination Date, without the prior consent of the Chief Executive Officer
of the Company or his delegate, you will not directly or indirectly own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be employed or otherwise connected in any manner with, any
business which directly or indirectly competes with the business of the Company
or any Affiliate in any part of the world in which the Company or any such
Affiliate, as the case may be, carried on business at the Termination Date;
provided that the ownership of less than 1% of the outstanding shares of stock
of any class of any corporation (or similar equity

2



--------------------------------------------------------------------------------



 



interest of any other enterprise) which is listed on the New York Stock Exchange
or the American Stock Exchange, or traded or quoted on the NASDAQ National
Market shall not be prohibited by the foregoing.
          (b) Confidential Information. At no time will you use for your own
benefit or disclose to any other Person any confidential information of the
Company or any of its Affiliates without written authority from the Chief
Executive Officer of the Company, except as may be required by law.
“Confidential information” at any relevant time means all data and information,
whether or not in written form, relating to the customers, finances, processes,
know-how, plans and arrangements or other affairs of the Company or any of its
Affiliates which, at such time, has not been made available to the public
generally (otherwise than in violation of this or any other confidentiality
agreement or applicable law).
          (c) Remedies. You acknowledge that in the event of a breach or
threatened breach of the provisions of this Section 6, the Company’s remedy at
law will be inadequate and the Company will be entitled to appropriate
injunctive or other equitable relief. Should the provisions of this Section 6 be
adjudged invalid to any extent by any competent tribunal, such provisions will
be deemed modified to the extent necessary to make them enforceable.
     8. Construction and Definitions.
          (a) The term “Affiliate” with respect to the Company means any Person
which controls, is controlled by or is under common control with, the Company.
          (b) The term “Disability” shall mean a material incapacity from fully
performing your responsibilities under this Agreement by reason of illness,
injury, or other physical or mental condition.
          (c) The term “Person” means a corporation, a partnership, an
association, a trust or other entity or organization.
          (d) The term “Termination Date” shall mean the first of the following
to occur: (i) such date as you have a Disability, or (ii) such date as may be
specified in a notice of termination given by either you or the Company to the
other at least thirty (30) days prior to such specified date.
          (e) The term “including” means “including but not limited to.”
          (f) Unless otherwise expressly stated in connection therewith, a
reference in this Agreement to a “Section” or “party” refers to a Section of, or
a party to, this Agreement.
     9. Governing Law. This Agreement will be governed by and construed in
accordance with the law of Pennsylvania, excluding any rule or principle
relating to conflicts or choice of law that might otherwise call for the
application of the substantive law of another jurisdiction to the construction
or interpretation of this Agreement.
     10. Parties in Interest. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
assigns.

3



--------------------------------------------------------------------------------



 



     11. Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes any prior
agreement or understanding between the parties with respect to any of such
subject matter, including any agreement or understanding with respect to your
employment by the Company or your entitlement to compensation or benefits by
reason of, or in connection with, any such employment, whether past, present or
future; provided that nothing in this Agreement is intended to supersede,
terminate or otherwise modify the terms of (i) any stock option or restricted
stock award granted to you by the Company prior to the date of this Agreement or
(ii) of your rights which have vested on or prior to the date of this Agreement
under any employee benefit plan of the Company.
     12. Headings and Titles. The headings and titles of Sections of this
Agreement are inserted for convenience of reference only, form no part of this
Agreement and shall not be considered for purposes of construing or interpreting
the provisions hereof.
     13. Modification. No amendment or modification of, or supplement to, this
Agreement will be effective unless it is in writing and executed by or on behalf
of the party to be charged thereunder.

4



--------------------------------------------------------------------------------



 



     Please indicate your agreement to the foregoing, by signing and returning
to us a copy of this letter.

            TELEFLEX INCORPORATED
      By:   /s/ Jeffrey P. Black         Jeffrey P. Black        President and
Chief Executive Officer     

AGREED:

                /s/ John J. Sickler     John J. Sickler           

5